The following is an examiner’s statement of reasons for allowance: the most relevant prior art is considered to be: 
Geng et al. (US 2010/0277211), which discloses a variable modulation gain based on the modulating signal and a phase error signal ([0023]-[0026];
Liao et al. (US 2019/0068206), which discloses estimating, calibration and tracking modulation gain of a DCO ([0018]); and 
Wu et al. (“A 56.4-to-63.4 GHz Multi-Rate All-Digital Fractional-N PLL for FMCW Radar Applications in 65 nm CMOS”), which discloses modulation capacitor banks in a DCO and DCO gain calibration (Figs.3, 11, and 12).
However, none of the prior art discloses “a modulation range reduction module connected between the modulation frequency input and the modulation stage and configured for: clipping a modulation range of the oscillator to a range achievable using the second set of capacitors, using the modulation gain; averaging out, in time, a phase error caused by the clipping; and mimicking the clipping, additively output to the nominal frequency control input to compensate the PLL for the modulation” as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849